ALLOWANCE
The amendment filed 12/20/2021 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-12 and 15-22 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a light fixture for outdoor installation, comprising: a light housing having an elongated shape; a lens located at a top of the light housing and configured to allow a light within the light housing to shine therethrough; a removable shroud having a wall forming a passage with two openings therethrough; the shroud having a first end forming a first angle relative an axis extending through the passage and two openings, and the shroud having a second end forming a second angle relative to the axis; wherein the first angle is different than the second angle; and, a first elastomeric band disposed around an outside of the light housing; wherein the first elastomeric band has 1) a completely uniform inner surface configured to uniformly engage the outside of the light housing, and 2) an outer surface having a plurality of vertically-extending raised surfaces projecting radially outward, away from the light housing to create areas of increased and decreased thicknesses alternating circumferentially around the first elastomeric band; wherein the shroud is configured to be positioned such that either the first end or the second end is positioned beyond the top of the light housing with respect to claim 1; 
A light fixture for outdoor installation, comprising: a light housing having an elongated shape; a lens located at a top of the light housing and configured to allow a light within the light housing to shine therethrough; a removable shroud forming a passage with a first claim 11; 
A light fixture for outdoor installation, comprising: a light housing configured to contain a light bulb; a lens located at a top of the light housing and configured to allow the light bulb within the light housing to shine therethrough; a shroud configured to mount on the light housing in a first orientation with a first end away from the light housing and in a second orientation with a second end away from the light housing; wherein the first end of the shroud has a first shape and the second end of the shroud has a second shape that is different than the first shape; and, a first elastomeric band positioned between the light housing and the shroud; the first elastomeric band having a plurality of vertically-extending drainage gaps located around an outer surface of the first elastomeric band, each gap extending between a top of the first elastomeric band and a bottom of the first elastomeric band and positioned between two vertically-extending raised surfaces; wherein the plurality of vertically- extending drainage gaps are configured to allow drainage between the shroud and the light housing with respect to claim 18 as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kira (US 5,599,091), White (US 9,115,884), Schmuckle (US 2013/0208489), and Erdener et al. (US 2021/0108787) disclose a similar light housing with a shroud but do not include the additional components interconnecting them.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ZHENG SONG/Primary Examiner, Art Unit 2875